Chapman, J.
The legal presumption that persons who are acting as public officers are properly authorized to act, and that papers purporting to bear their official signatures are genuine, is well established by the numerous authorities cited on the *596brief of the attorney general. It applies as well to a warrant in the hands of an officer and purporting to be signed by the tax collector and treasurer of a town, as to any of the decided cases. The court therefore ruled correctly that the possession of the warrant by Adams was sufficient without further proof.
Exceptions overruled.